Citation Nr: 0426156	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from February 1965 until 
February 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

In the September 1997 rating action, the RO also denied 
claims for a back disorder and for loss of teeth.  Although 
the veteran filed a timely Notice of Disagreement as to those 
claims in December 1997, the claims were not included in his 
March 1998 substantive appeal, and therefore they are not 
before the Board.  An appeal was completed as to the claim of 
entitlement to service connection for a lung condition, 
claimed as growths and tumors on the neck and arms and a bone 
tumor, all claimed as secondary to Agent Orange exposure 
(also denied in the September 1997 rating action).  However, 
that claim was withdrawn; see his April 2004 hearing 
transcript. 


FINDINGS OF FACT

The veteran does not have a current diagnosis of PTSD due to 
any verified incident or event of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2003 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of a December 1997 statement of the 
case (SOC) and several supplemental SOCs, of the pertinent 
law, and what the evidence must show in order to substantiate 
the claim.  We therefore believe that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with lay statements and duplicate service 
medical records, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

VA has given the veteran several opportunities (November 
1996, June 1998, November 2002, and May 2003) to provide 
information regarding his reported stressors, and the RO has 
emphasized the importance of providing as much detail as 
possible.  The veteran provided stressors statements in April 
1999 and January 2003, as well as providing hearing testimony 
in April 2004.  VA has assisted in verifying the veteran's 
reported stressors by contacting the Commandant US Marine 
Corps (October 2002 and April 2003) and the Marine Corps 
Historical Center in May 2003, which assisted in providing 
unit history records from 1965 and 1966.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claimed condition, PTSD, VA medical records document a 
current PTSD diagnosis.  The matter which has required 
additional development involved the matter of verification of 
stressors.  As detailed above, the development has been 
undertaken to the extent possible.  Accordingly, a VA 
examination is not necessary with respect to this claim, as a 
diagnosis of PTSD is already established and an examination 
would not prove helpful as to the issue of verification of 
the veteran's reported stressors.  Thus, the statutory 
requirement in the VCAA, that a medical examination or 
medical opinion be secured when necessary to make a decision 
on the claim, has been fully satisfied by the development 
action undertaken by the RO.   The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claim. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former 
law and the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMRs) reflect that, on 
enlistment examination conducted in February 1965 psychiatric 
evaluation was normal.  In addition, there was no abnormality 
of the spine.  The service medical records are entirely 
negative for any complaints, treatment, or diagnosis related 
to a psychiatric disorder.  The February 1969 separation 
evaluation showed that psychiatric evaluation was normal.

In August 1996, the veteran filed claim for PTSD and for a 
back injury claimed to have been sustained in 1968.  In 
November 1996 and June 1998, the RO issued letters to the 
veteran requesting that he identify specific incidents during 
his military service which had produced stress resulting in 
his claimed PTSD.  The veteran did not respond to either 
letter.

VA records dated in 1998 and 1999 show that diagnoses 
including PTSD, bipolar disorder, and cannabis abuse were 
made during that time.  An entry dated in April 1998 reflects 
that the veteran was seen for a PTSD evaluation.  He reported 
experiencing Vietnam-related nightmares 2-3 times weekly.  
The veteran identified two stressful incidents occurring 
during service consisting of: (1) a lieutenant wielding a 45-
caliber cocked weapon who was upset because they were being 
attacked and (2) a "gook" with a machine gun and satchel 
charge who was killed by one of the veteran's friends with a 
12-gauge shotgun, after which the veteran kicked sand in the 
"gook's" guts.  The examiner indicated that an Axis I 
diagnosis of PTSD was warranted based upon extensive clinical 
interviews.  

In April 1999, the veteran submitted a statement detailing 
his alleged stressors as part of the 1st Marine Airwing 
Division which included: (1) seeing two of his friends found 
dead with their testicles hanging out of their mouths - 
November 1965; (2) being in the jungle when a VC attempted to 
throw a hand grenade - the veteran shot him and a deformed 
young boy - December 1965; (3) being under attack by a VC 
suicide squad, the veteran claimed he cut the head off a man 
- August 15, 1966; (4) a Marine pilot ejected from his plane 
and his body was scattered everywhere and the veteran was 
involved in locating it - June 8, 1966; and (5) when the 
veteran was sent to Guantanamo Bay in September 1966 a 
friend, Private Manthy, was found dead in a swimming pool and 
the cause was never known or investigated according to the 
veteran.

In October 2002, the RO contacted the Commandant of the US 
Marine Corps to obtain a copy of the veteran's personnel 
file, and a copy of his stressor letter was attached.  A 
reply from the Department of the Army was received in October 
2002, indicating that the information contained in the 
veteran's letter was insufficient for the purpose of 
conducting any meaningful research.  It was noted that the 
department had been unable to verify the deaths of the 
veteran's friends through unit diaries, particularly without 
knowing the specific unit to which the veteran was attached, 
down to the company level.   

In November 2002, the RO contacted the veteran and requested 
further information regarding his stressors, including the 
specific units and dates involved.  In the meantime, VA 
records dated in 2000 were submitted which showed continued 
treatment for PTSD.

In March 2003 a lay statement was submitted by a fellow 
veteran, attesting that the veteran definitely had PTSD 
related to his in-service experiences.

In January 2003, the veteran presented some additional 
information, relating that his unit was MAG12 M.T.  His 
statement was submitted to the Commandant, US Marine Corps, 
in April 2003.  In April 2003 a response was received from 
the Department of the Navy.  The response stated that a 
search of unit diaries for MABS-12, MAG-12, showed that two 
Marines were wounded on October 28, 1965, but there were no 
circumstances describing the incident.  

Another attempt to verify any of the veteran's claimed 
stressors was made by the RO in May 2003, at which time the 
RO contacted the Marine Corps Historical Center and provided 
the veteran's unit information and his stressor statements.  

Later in May 2003, the unit records were received from the 
Marine Corps Historical center.  The records consisted of a 
command chronology for the months of November and December 
1965 and June, July, and August 1966 for the Marine Aircraft 
Group 12, 1st Marine Aircraft Wing.  The records indicate 
that the casualties consisted of a private who was crushed 
under a truck on November 17, 1965, and a Marine aviator who 
was lost as a result of enemy fire on December 29, 1965.  The 
July 1966 records note that a pilot ejected due to enemy fire 
on July 21, 1966, and was rescued uninjured.  

The record contains an article from an unknown source which 
was added to the file in July 2003 describing a raid on 
Marble Mountain and Chu Lai in late October 1965.  The 
article described an attack on MAG-16 and noted that on 
October 27, 1965, about 15 raiders arrived at a Chu Lai 
airstrip.  It was noted that most of them were killed or 
captured before they reached MAG-12's flight line, but it was 
noted that two VCs did get to the A-4s with satchel charges, 
destroying two and damaging four, before they were cut down.  

The veteran presented testimony at a hearing held at the RO 
in April 2004.  He testified that he arrived in Vietnam in 
August 1965 and served there for about 13 months, stationed 
in Chu Lai with the 1st Marine Air Wing Division, where he 
served as an infantryman and truck mechanic.  The veteran 
indicated that he was involved in hand-to-hand combat with a 
VC suicide squad member.  The veteran then described 
encountering a deformed boy in a village, but the veteran 
stated he was so badly mangled that he did not kill him.  He 
also described an incident in which two Marines were found 
dead in a village, but did not identify the names, date, or 
location of this incident.  He also described a stressor 
which occurred while he was in Cuba, when his friend was 
found dead in a swimming pool.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  Notwithstanding the 
lack of a diagnosis of a disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
claimed disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992). 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

IV.  Analysis

In the present case, the veteran was diagnosed with PTSD in 
1998 based upon his account of having been subjected to 
threatening experiences, both by fellow servicemen and by 
enemy personnel.  

The veteran submitted stressor statements in April 1999 and 
January 2003, as detailed herein.  According to the veteran, 
he was subjected to attacks by VC suicide squads and he 
witnessed people killed, including fellow servicemen in 
Vietnam and one in Cuba.  The veteran was on both occasions, 
and subsequently, unable to provide specific information 
regarding the names, specific dates, and locations of such 
reported stressors.  

Service records are negative for any indication that the 
veteran served in combat.  The veteran's service personnel 
records indicate that his military occupational specialty 
(MOS) was automobile mechanic, although in hearing testimony 
he primarily described himself as an infantryman.  He reports 
that he was stationed in Vietnam for approximately 13 months 
starting in August 1965.  He was not the recipient of the 
Purple Heart, Combat Infantryman Badge, or any other award or 
decoration indicative of combat experience.

As noted above, when the competent evidence of record does 
not indicate that the veteran is a combat veteran, there must 
be credible independent supporting evidence that his alleged 
in-service stressor(s) actually occurred.  See Doran, supra.

In this case, the competent evidence of record does not 
indicate that the veteran participated in combat with the 
enemy.  Additionally, he has not provided enough specific 
information to allow his claimed in-service stressors to be 
corroborated, and has indicated that such evidence will not 
be forthcoming.  His statements alone are insufficient to 
establish the occurrence of a non-combat stressor.  See 
Dizoglio, supra.  The Board has carefully reviewed the VA 
medical records, the veteran's stressor statements and 
hearing testimony, the unit records forwarded by the Marine 
Corps Historical Center, the lay statement on file, and the 
article describing a raid on Marble Mountain and Chu Lai in 
late October 1965, in order to try to verify any of his 
reported stressors.  However, the veteran's reported 
stressors are not corroborated by any of the evidence on 
file.  In fact, the Board points out that the veteran has 
contradicted himself with regard to at least one of his 
reported stressors, indicating in his April 1999 stressor 
statement that he killed a deformed Vietnamese boy, and 
stating in his hearing testimony that he had not killed the 
boy.  

Therefore, based upon the record on appeal, and for the 
reasons discussed above, the veteran is not entitled to 
service connection for PTSD.  38 C.F.R. 3.304(f).  See also 
Cohen and Doran, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



